Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
 Applicants' arguments, filed on 1/4/21 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 26-28, 38, 39, 45, 46, 51, 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. US 20140309144.
Turner et al. discloses a compound identical to the instant nucleotide compound of formula I. For example Figures 15 show a compound identical to instant formula (I) when o is 0, n is 1; the linker attached to the positively charged monomer is viewed to be identical to L in the instant formula (I) and can comprise a triazole (see Figure 17), and the [positively charged monomer]x  group  is viewed as the instant shield element. Figure 16 shows example of [positively charged monomer]x which can comprise side .

Claim(s) 1, 2, 26-36, 38-44, 46, 48, 51, 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjornson et al. US 20130316912.
Bjornson et al. discloses a compound identical to the instant nucleotide compound of formula I. For example Figure 20 shows a compound identical to instant formula (I) when o is 1, n is 4; the linker attached to the P is viewed to be identical to L in the instant formula (I) and can comprise a triazole; L is linked to a core which is linked to a biotin moiety and also can comprise an amide moiety.  Bjornson et al.  have found that one particularly useful way to introduce sulfonate groups into the nucleotide analog is to include one or more six membered aromatic rings each having multiple sulfonate groups attached to it, which they refer to as a kinetic modifier group, for example, a six membered aromatic ring having 2, 3, 4, or 5 sulfonate groups attached. They have found that the inclusion of 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 of these kinetic modifier groups can produce a protein shielded nucleotide analog with improved kinetic performance in sequencing (which is viewed to be identical to the instant shield element).( [0161]-[163] Figure 36). Bjornson et al. also teaches a composition .  

Claims 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        22 February 2021